Citation Nr: 1205370	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-45 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

The Veteran represented by:    Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from December 1956 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss, and assigned a noncompensable rating, effective from August 2008, and denied service connection for lumbar and heart disabilities.  

However, in an August 2011 rating action, the RO granted service connection for coronary artery disease (CAD) status post coronary artery bypass graft (CABG), as well as the residual surgical scar.  The RO assigned a 30 percent rating to the heart disability and found the scar to be noncompensably disabling, assigning a 0 percent rating.  Since the Veteran did not, in response, appeal either the rating or effective date assigned for his heart disability, it is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The RO received a claim for an increased rating for the residual scarring in September 2011.  In December 2011, the RO denied a compensable rating.  The Veteran has not responded.  Therefore, the Board will only review the issues listed on the title page.


FINDINGS OF FACT

1.  Although the Veteran has a lumbar spine disorder, as well as evidence of an accident where he fell from a ladder in 1959 during his military service, the most probative (i.e., competent and credible) medical and other evidence of record indicates this disorder is unrelated to his military service, to specifically include this incident during his service; and arthritis did not manifest within one year of service discharge.

2.  For the entire appeal period, the Veteran's service-connected bilateral hearing loss is not shown to be productive of more than Level I hearing acuity in each ear.


CONCLUSION OF LAW

1.  The Veteran's lumbar spine disorder was not incurred in or aggravated by his military service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for the assignment of an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim has been satisfied under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2008 and November 2008.  These letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing the downstream disability rating and effective date elements of the claim.  

As noted, the RO granted the Veteran's claim for service connection for bilateral hearing loss in the June 2009 decision.  His appeal concerns his disagreement with the initial disability rating assigned for his bilateral hearing loss.  When, as here, the underlying claim for service connection has been granted, there is no requirement to provide additional VCAA notice concerning a "downstream" element of the claim, so including regarding this disability rating element, because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Moreover, the Veteran has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with his claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he has identified as possibly pertinent, including the service treatment records (STRs) and post-service VA and private medical evaluation and treatment records.  The Veteran has not identified any additional relevant records that have not been requested or obtained.  

Also, the Veteran was afforded VA compensation examinations in order to adjudicate his claims in June 2009.  As relevant to his service connection claim, the Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue of entitlement to service connection for a back disorder has been met.  

The Veteran was also afforded a VA examination in June 2009 in conjunction with his claim for an initial compensable rating for his bilateral hearing loss.  While the Veteran has expressed confusion regarding the results, neither he nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected bilateral hearing loss as it includes an interview with the Veteran, a review of the record, and a full audiological examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

In this regard, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the June 2009 VA examiner specifically noted that the Veteran reported having difficulty hearing his wife sometimes, had to turn the television up, and had difficulty hearing on his cell phone. Therefore, the Board finds that the June 2009 VA examination complies with Martinak, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Statutes and Regulations Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence of current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases ( such as arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Further, evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Whether the Veteran is Entitled to Service Connection for a Lumbar Spine Disorder

The Veteran contends that he now has a current lumbar spine disorder that resulted from a fall off a ladder in 1959.  Concerning the first element of the Shedden/Hansen analysis, evidence of current disability, an April 2003 private magnetic resonance imaging (MRI) report indicates right paracentral disc protrusion at L5-S1 level; degenerative disc disease (DDD); and facet arthritis at multiple levels with developmental component of central canal stenosis.  

So there is no disputing the Veteran has a lumbar spine disorder, but a question remains as to its etiology - and particularly insofar as whether it was caused or aggravated by his military service as he is alleging or, instead, is the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this equally critical respect that his claim fails.

In reviewing the STRs, at his examination conducted prior to his enlistment in December 1956, the back was considered clinically normal.  In February 1959, he reportedly slipped and fell 8-12 feet down a ladder.  On examination, there was moderate to severe swelling and tenderness over proximal portion of the longitudinal arch of the left foot.  The Veteran did not report any complaints concerning the back, nor were there any diagnostic findings noted in relationship to the lumbar spine.  The diagnostic impression was contusion to the long arch of the left foot.  Thereafter, the Veteran had numerous service-related physical examinations, however, he did not report any back problems.  In fact, he specifically denied that he had any back problems on two different occasion during service.  Once in April 1967, when answering questions on a medical screening form for survival school training.  In September 1976, he again denied any recurrent back problems at the examination conducted prior to his separation.

Subsequent to service discharge in 1977, there is no post-service medical evidence of back problems for over three and a half decades, until April 2003.  As such, the Board finds that, as there is no evidence that the Veteran manifested arthritis to a compensable degree within one year of his service discharge in January 1977, he is not entitled to presumptive service connection for such disorder.

As noted above an April 2003 private MRI revealed DDD, facet arthritis at multiple levels, and developmental component of central canal stenosis.  A June 2003 private clinical report shows that the Veteran, in reporting his medical history, indicated that he had increasing back pain for the previous months.  He indicated that he had previous back problems in 1987.  He had chiropractic treatment as well as epidurals, which seemed to resolve the problem.  He had not had any problems for the previous 15 years.  He repeated this medical history in September 2003, when beginning his private rehabilitative therapy.  The report of his initial office visit shows that the Veteran reported that 15 years previously (1988) he slipped and twisted his back.  He stated that a MRI scan was performed at that time.  He also received an epidural, which the Veteran indicated was successful for the following 15 years.  However, within the last 6 months his back pain had increased in severity.  

As a means of further developing this claim, and specifically in an effort to determine whether there is indeed the claimed linkage between the Veteran's current back disorder and his military service, the RO requested a VA compensation examination and medical nexus opinion concerning this determinative issue of causation.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

The Veteran had the requested VA examination in June 2009, which included comprehensive diagnostic testing and evaluation.  However, the evaluating clinician disputed the notion there is a cause-and-effect correlation between the Veteran's military service and his current lumbar spine disorders.  Instead, the VA examiner determined that these disorders are unrelated to his military service.  

When reporting his medical history the Veteran reported his in-service injury when he fell from a ladder.  See 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), requiring due consideration be given to the places, types and circumstances of his service in determining whether he sustained a relevant injury or contracted a relevant disease while in service.  Indeed, he is competent to report what occurred in service because his lay testimony regarding his firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  So the Board finds that he sustained some type of trauma as alleged in service.  It still has to be proven that his current back disorder is a consequence of such injury, however, and the June 2009 VA compensation examiner disputed this notion and ruled out this posited correlation.

In this regard, after considering the Veteran's relevant medical and occupational histories, the VA physician concluded in his report that, based on review of the medical literature, medical records, and his clinical experience, that there was no evidence of a chronic low back problem during service or for 25 years after separation.  The physician concluded that a nexus could not be made.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion.  Also, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  For non-combat Veterans providing non-medical related testimony regarding an event during service, however, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements and testimony.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Here, the VA examiner that commented unfavorably on the merits of this case readily acknowledged the Veteran sustained a relevant injury in service, but ultimately determined that his current back disorder is not a consequence of such injury.  Hence, the VA examiner did not dispute the notion that there was a relevant injury in service and instead determined that, given the Veteran did not have an indication of a chronic back problem in service based on the results of his induction and separation examinations, the most current medical research in this subject matter area indicates his current low back disorder is unrelated to that incident in service.  

It is also worth noting that there are no clinical records reflecting complaints, diagnosis or findings related to back problems until 1987 (as reported by the Veteran), i.e., for over 26 years after the Veteran's military service ended; and even then only after an intercurrent injury as a civilian, which is unrelated to his military service.  The mere fact that there is no documentation of this condition for so long after service is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Relevant continuous symptoms, not necessarily treatment for them, is the real essence of 38 C.F.R. § 3.303(b) and Savage, 10 Vet. App. at 494-97, to establish continuity of symptomatology since service and provide the required alternative nexus in the absence of supporting medical evidence.  But the Veteran has not shown he has experienced continuous back pain since service, and the June 2009 VA examiner has cited the absence of any immediate onset of back problems as sufficient reason to disassociate the Veteran's current back problems from any back problems he may have experienced in service.  

In this regard, although the Veteran has attested to having chronic back pain since service as a means of establishing the required continuity of symptomatology since service, the Board finds it significant that when reviewing his medical records from as far back as 1967, the Veteran specifically denied any recurrent back pain, and then again at service discharge.  It is also significant to note that the Veteran had more than a dozen physical examinations at various times throughout service and that he did not refer to a back disorder.  Moreover, when he reported his medical history when he initially sought medical treatment in 2003, he failed to mention the 1959 in-service accident when treated.  Rather, he only mentioned a 1987 low back injury that is unrelated to military service.  Furthermore, when the Veteran sought treatment in June 2003, he reported a civilian back injury in 1987, but denied problems with his back for the prior 15 years.  

This inconsistency in his reporting of the onset of his associated symptoms undermines his credibility and, in turn, lessens the probative value of his lay testimony that he experienced relevant symptoms during service and that he has continued to during the many years since his discharge from service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see Dalton (the Board must make an express credibility finding regarding lay evidence).  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011) (rejecting broad-sweeping, categorical, rejections of lay evidence and testimony without discussing the underlying reasons and bases).  Furthermore, such statements are in conflict with the remainder of the evidence of record, to include contemporaneous medical reports.  Therefore, the Board finds the Veteran's statements that he has had back pain continuously since service to be not credible.

Moreover, the Veteran is not competent to offer an opinion as to the etiology of his back disorder.  In this regard, the Board finds that the question regarding the potential relationship between the Veteran's back disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Furthermore, the Veteran has offered only conclusory statements regarding the relationship between his in-service injury and his current back disorder.  In contrast, the June 2009 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the type of the Veteran's in-service injury as well as his subsequent medical history.   

In this regard, the June 2009 VA examiner's opinion was based on reasonable medical principles that are supported by the evidentiary record and, as importantly, contained discussion of the underlying rationale, which is where most of the probative value is derived, not from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  See, too, Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  As such, the benefit of the doubt rule does not apply, and his claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

IV.  Whether the Veteran is Entitled to a Compensable Rating for Bilateral Hearing Loss

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Service connection was granted for bilateral hearing loss in the June 2009 rating action.  A noncompensable disability rating was assigned for bilateral high frequency hearing loss, effective in August 2008.  

In rating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The June 2009 VA audiological evaluation report indicates that the puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz were 20, 20, 65, and 70 decibels, in the right ear, respectively.  The puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz were 20, 20, 50, and 60 decibels, in the left ear, respectively.  The average puretone threshold for the right ear was 43.75 decibels and 37.5 decibels in the left ear.  The controlled speech discrimination tests were 94 percent in the right ear and 96 percent in the left ear.  

Under Table VI of the regulations, a Level I hearing impairment in the each ear warrants a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

The Veteran reported difficulty hearing his spouse, he had to increase the volume on the television, and difficulty hearing on a cell phone.  The Veteran retired in 1992, but also reported having significant problems at work but there is no other explanation.  While the statements of the Veteran as to the manifestations of his bilateral hearing loss and the resulting functional effects on his activities of daily living and employment are credible, the results of the specific VA testing conducted by skilled individuals are consistent with the level of impairment addressed by the statements.  The clinical findings do not support the support the assignment of a higher, compensable, disability rating under the rating criteria.

As indicated above, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  The Board recognizes the Veteran's contentions that his bilateral hearing loss has increased in severity.  However, notwithstanding the Veteran's descriptions, the audiometric testing results are dispositive evidence for a claim for a higher disability rating for hearing loss.

Further, in Martinak, supra, the Court noted that VA had revised its hearing examination work sheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  Here, the VA examiner elicited information from the Veteran regarding the functional effects of this disability.  As such, the examination reports are consistent with the Court's holding in Martinak and are sufficient for rating purposes.

Finally, to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). The Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the Veteran's contention that he has difficulty with conversations and hearing his television.  Notwithstanding, the evidence of record does not suggest that this case presents an exceptional or unusual disability picture such that the Veteran is unable to secure and follow substantially gainful employment due to service-connected hearing loss, or otherwise render a schedular rating impractical.  There is also no indication that his service- connected hearing loss, by itself, has produced marked interference with employment.  The lay assertions do not present an unusual or exceptional disability picture that would obviate the application of compensation standards established for evaluating service-connected disability based on hearing impairment.  While the Veteran some problems in hearing, when he was employed, there was no actual showing of employment disruption beyond what was been determined to be an average impairment of earning capacity in civil occupations caused by the disability.  Finally, the evidence does not show that the Veteran is frequently hospitalized for his service-connected hearing loss.  Having reviewed the record with these mandates in mind, the Board finds no basis for further action. VAOPGCPREC 6-96 (1996).

The Board has considered whether a staged rating since the date service connection was made effective (i.e., different percentage ratings for different periods of time) in this matter would be appropriate.  See Fenderson, 12 Vet. App. at 119.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal as evidenced by the findings of the VA examination reports of record, and as such staged ratings are not warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the evidence reflects that the Veteran previously worked as a maintenance supervisor, but has been retired since 1992 due to eligibility by age or duration of work.  Moreover, while the June 2009 VA examiner indicated that his bilateral hearing loss had significant effects on his occupation, he has not alleged that such disability has rendered him unemployable or that such was the reason he is no longer working.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The preponderance of the evidence is against the claim, therefore the benefit of the doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.

An initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


